DISMISS and Opinion Filed October 17, 2017




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-00762-CV

                  ADVOCARE INTERNATIONAL, L.P., Appellant
                                  V.
            SHEREEF KAMEL AND BASKETBALL BASICS, LLC, Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00904-2017

                            MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Francis, and Justice Stoddart
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s October 12, 2017 unopposed motion to dismiss the

appeal. Appellant informs the Court that the parties have settled. Accordingly, we grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




170762F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ADVOCARE INTERNATIONAL, L.P.,                      On Appeal from the 429th Judicial District
Appellant                                          Court, Collin County, Texas
                                                   Trial Court Cause No. 429-00904-2017.
No. 05-17-00762-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Francis and Stoddart participating.
SHEREEF KAMEL AND
BASKETBALL BASICS, LLC, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

    Subject to any agreement between the parties, it is ORDERED that appellees SHEREEF
KAMEL AND BASKETBALL BASICS, LLC recover their costs of this appeal from appellant
ADVOCARE INTERNATIONAL, L.P.


Judgment entered October 17, 2017.




                                             –2–